Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 6, 2017

                                       No. 04-17-00449-CR

                                  Edwing Ahmed ALVAREZ,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2016CRJ001220D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                         ORDER
        The appellant’s brief was originally due to be filed on November 2, 2017. The
appellant’s first motion for extension of time was granted, extending the deadline for filing the
brief to December 4, 2017. On December 4, 2017, the appellant filed a motion requesting an
additional extension of time to file the brief until January 3, 2018, for a total extension of sixty
days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT
THE APPELLANT WILL BE GRANTED. The Appellant’s brief must be filed by January 3,
2018.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2017.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court